J. C. Smith, J.
It would be difficult for the plaintiffs *365to make out their title to the lands in question upon principles known to the common law. The original . . . grant or appropriation, together with the subsequent dispositions of it, will derive little support from the decisions of Westminster-hall, or from the maxims of English jurisprudence. But the early usages of our ancestors, confirmed by a long course of adjudications, and incidentally recognised by statutes, have established certain principles from which we are not at liberty to depart, and which are decisive of most of the points arising in the present case.
The proprietors of a tract of land intended for a town may appropriate or set apart a portion of their territory for the support of the gospel ministry; and this is deemed a valid alienation, although there is neither alienee nor trustee then in esse.
Whenever the town is incorporated, it is at once possessed of an ecclesiastical as well as civil capacity.
In virtue of the former, it has power to call and settle ministers, to build places of public worship, to receive and hold real and personal estates for those uses, and to manage such lands or funds as may have been originally dedicated to the same purposes.
The town continues to perform these functions until a portion of the inhabitants shall be formed into a separate ecclesiastical society.
By this operation the remaining inhabitants become in fact, and in name, the first society, and, as such, are instantly vested with all those rights which the town in its ecclesiastical capacity had before exercised. The town thenceforth loses its twofold character. It can no longer interfere in parochial affairs, but exists wholly as a civil corporation.
Whatever might have been my opinion if this were a case primee impressionism I now feel myself bound to regard these as fundamental principles. They are so thoroughly interwoven with our whole system of tenures, *366that to disturb them would be equally inconsistent with private justice and public policy.
From these premises the conclusion is evident, that as the two societies were formed in 1740, the lease executed to the defendant by the town of Suffield, in 1794, can be of no validity, unless another part of the defence in this case is to prevail. It is said the town by long and uninterrupted possession has acquired to itself a title, subject, indeed, to the same uses, but with the right of applying the avails at its own discretion. A satisfactory answer to this claim is already furnished so far as it is founded upon occupation or possession prior to the year 1740. Since that period, it is not pretended the town has used or occupied the lands in any other manner than by leasing them annually, and paying o-ver the rents to the ministers of the two societies. Is here, then, an adverse possession by which title is to be gained ? The idea is utterly excluded by the very terms in which the proposition is stated. What right is acquired ? The right of executing an agency, (for it is nothing more,) troublesome in itself, and attended with no reward or emolument ? Surely, in this view, the claim is entitled to as little indulgence. If the first society, who had by law the control of the property, permitted the town or selectmen to manage it as they had done before the societies were formed, it was, probably, from a confidence that the trust would be faithfully executed. But this trust or confidence is not a subject of prescription. It might be at any time withdrawn; and that it had already continued too long is apparent from the extraordinary terms of the contract made with the defendant.
A farther objection is urged by the defendant’s counsel, which would seem to deserve a more serious answer. It is argued, that as the act of incorporation in 1740 is silent with respect to the ministerial fund, it. must, according to one of the rules before mentioned, *367belong to the first society exclusively.' To divide, therefore, or yield any portion of it to the second society was an unlawful, a void transaction; and, of course, no title was conveyed to the plaintiffs. The objection admits that a partition might have been made under the sanction of the legislature. Now, if the first society had the power to alienate in this manner, the interference of the legislature was unnecessary. If no such power exists, a doubt may well arise whether it could be conferred even by the legislature. For, if an alienation contrary to law works a forfeiture, and the estate re-vests, can an act of the legislature prevent the forfeiture, and thus defeat the right of the reversioner ? But it is not understood that legislative interposition is required, or, indeed, ever exercised, in such cases, unless upon the express agreement of the societies concerned, and then not so much for the purpose of giving effect to the transaction, as to preserve the evidence of it. The original grant was doubtless designed for the benefit of all the inhabitants within the limits of the town, who might be disposed to partake of it; and so long as they remained a single community, all participated alike. When different ecclesiastical corporations were formed, the fund would regularly remain with the first society. They could by law retain the whole. But if they were disposed to divide it with their brethren, it cannot be said the intent of the donors would be defeated. On the contrary, the arrangement was a fair and equitable fulfilment of that intent, and, in my judgment, was not incompatible with any legal principle whatever.
It cannot be necessary, in the decision of this case, to inquire whether, as the deed to the plaintiffs refers expressly to the lease, the validity of the latter is not thereby admitted ; for even allowing such to be the effect, still as the reversion is likewise conveyed to the same uses, and as the conditions both of the lease and the *368mortgage have become forfeited, the legal title must be ⅛ the plaintiffs. r
I am therefore of opinion, the verdict ought to stand, Rnd that the rule for a new trial be discharged.
In thip opinion the other judges severally concurred.
New trial not to be granted.